DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted January 20, 2021, has been received.  The amendment of claims 1, 5, 17-19; and addition of new claims 20-22.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to an ink jet method including a discharging step of discharging radiation curable ink from an ink jet head, and an irradiating step, wherein the ink jet head includes a first and second nozzle group.  The cited art, U.S. Patent Pub. 2017/0233594 (“Yoda”) in view of U.S. Patent Pub. 2004/0189771 (“Hasbe”), discloses a similar ink jet method including a discharging step of discharging radiation curable ink from an ink jet head, and an irradiating step, wherein the ink jet head includes a first and second nozzle group.  However, the cited art does not appear to explicitly disclose or suggest in the discharging step, a scan that involves discharging the radiation-curable ink jet composition from the first nozzle group and the second nozzle group while the ink jet head is scanned in the scanning direction is performed, in the irradiating step, the radiation is emitted from a radiation source disposed at a side of the ink jet head opposite to the scanning direction, the radiation-curable ink jet composition contains a monofunctional monomer including a nitrogen-containing monofunctional monomer, an amount of the monofunctional monomer being 80 mass% or more relative to a total amount of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ERICA S LIN/Primary Examiner, Art Unit 2853